EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brick Power on 2/23/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1. (currently amended) A method for providing a channel for converting a message in a first format used by a first system into a second format used by a second system, comprising: displaying a mapping system; enabling a user, through the mapping system, to:
access a channel store, select a channel from a plurality of predefined channels from
the channel store, and download the channel; and/or
create a channel by selectively arranging and interconnecting graphical
representations of channel nodes between a graphical representation of a source node corresponding to a source and a graphical representation of at least one destination node 
when the user creates the channel:
receiving user input to define the channel from the graphical representations;
receiving user input that selects a graphical representation corresponding to the
source node;
in response to receiving the user input that selects the graphical representation,
selecting or enabling selection of: a source field defining a protocol and/or a method for receiving data from the source node; and a format field for defining a format of the data from the source node; and automatically generating one or more scripts to implement functionality specified in the source field and the format field on data from the source node.

2. (original) The method of claim 1, wherein the graphical representations further include at least one graphical representation of a mapping node and/or a condition node.

3. (original) The method of claim 1, wherein the user input includes user input that defines connections between the graphical representations.

4. (original) The method of claim 1, further comprising, if the user creates the channel:
receiving user input that includes selecting a predefined type in one of the one or
more fields; and
in response to the selection of the predefined type, displaying one or more additional


5. (original) The method of claim 4, wherein the one or more additional user interface controls include a node path field for receiving a node path, the node path field that launches a node path lookup dialogue, the method further comprising: receiving user input that selects the node path field; displaying the node path lookup dialogue that includes a sample message; receiving user input that selects a selected node in the sample message; and automatically creating the node path to the selected node in the node path field.

6. (original) The method of claim 4, wherein the one or more additional user interface controls include a node path field for receiving a node path, the node path field that launches a node path lookup dialogue, the method further comprising: receiving user input that selects the node path field; displaying the node path lookup dialogue that includes a tree view comprising a hierarchical
listing of nodes of a sample message; receiving user input that selects a selected node in the tree view; and automatically creating the node path to the selected node in the node path field.

7. (original) The method of claim 1, wherein the graphical representations further include at least one mapping node, and wherein one or more fields of the at least one mapping node include a source field for defining the source of a mapping for the at least one mapping node.



9. (original) The method of claim 1, wherein one or more fields of the at least one destination node of the graphical representations include a destination field for defining a destination for messages that are processed through the channel.

10. (original) The method of claim 1, wherein the one or more user interface controls include a control which, when selected, displays the one or more scripts in a scripting editor to enable a user to manually edit the one or more scripts.

11. (original) The method of claim 1, further comprising, if the user accesses the channel store, modifying a channel selected from the plurality of predefined channels of the channel store.

12. (original) The method of claim 1, further comprising, if the user accesses the channel store, identifying channels from the plurality of predefined channels from the channel store that can interface with at least one of a particular source node, a particular type of source node, and a particular characteristic of a source node.

13. (original) The method of claim 12, further comprising, if the user accesses the channel store, identifying the channel from the plurality of predefined channels of the channel store by 

14. (original) The method of claim 12, further comprising, if the user accesses the channel store, identifying the channel from the plurality of predefined channels of the channel store
by searching for channels that include at least one of a particular condition and a particular function of condition.

15. (original) The method of claim 12, further comprising, if the user accesses the channel store, identifying the channel from the plurality of predefined channels of the channels store by searching for channels that can interface with at least one of a particular destination node, a particular type of destination node, and a particular characteristic of a destination node.

16. (original) The method of claim 1, further comprising: enabling the user to subscribe to updates to the channel.

17. (currently amended) One or more non-transitory computer storage media storing computer executable instructions which, when executed, provide a channel for converting a message in a first format used by a first system into a second format used by a second system, the computer executable instructions capable of:
displaying a mapping system; enabling a user, through the mapping system, to:
access a channel store, select a channel from a plurality of predefined channels from
the channel store, and download the channel; and/or
create a channel by selectively arranging and interconnecting graphical
representations of channel nodes between a graphical representation of a source node corresponding to a source and a graphical representation of at least one destination node corresponding to at least one destination to define a channel for enabling communication between the source and the at least one destination; and
when the user creates the channel:
receiving user input to define the channel from the graphical representations;
receiving user input that selects a graphical representation corresponding to the
source node;
in response to receiving the user input that selects the graphical representation,
selecting or enabling selection of: a source field defining a protocol and/or a method for receiving data from the source node; and a format field for defining a format of the data from the source node; and automatically generating one or more scripts to implement functionality specified in the source field and the format field on data from the source node.



one or more non-transitory computer storage media 
source node, the at least one channel node, and/or the destination node. 

19. (currently amended) The one or more non-transitory computer storage media 

20. (currently amended) The one or more non-transitory computer storage media 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the references of record, either singularly or in combination, do not teach or suggest at least: 
A method for providing a channel for converting a message in a first format used by a first system into a second format used by a second system, comprising: displaying a mapping system; enabling a user, through the mapping system, to:
access a channel store, select a channel from a plurality of predefined channels from
the channel store, and download the channel; and/or
create a channel by selectively arranging and interconnecting graphical
representations of channel nodes between a graphical representation of a source node corresponding to a source and a graphical representation of at least one destination node corresponding to at least one destination to define a channel for enabling communication between the source and the at least one destination; and

receiving user input to define the channel from the graphical representations;
receiving user input that selects a graphical representation corresponding to the
source node;
in response to receiving the user input that selects the graphical representation,
selecting or enabling selection of: a source field defining a protocol and/or a method for receiving data from the source node; and a format field for defining a format of the data from the source node; and automatically generating one or more scripts to implement functionality specified in the source field and the format field on data from the source node.” in combination with all other limitations of the claim as a whole. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175